Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 19, 2014

                                           No. 04-14-00247-CV

                        IN RE Jerry Alex CORONA and Sonia Luna Corona

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On April 10, 2014, relators filed a petition for writ of mandamus. On November 13,
2104, relators advised that the underlying personal injury suit has been settled and dismissed, and
requested that this original proceeding also be dismissed.

    Relators’ request is GRANTED. This original mandamus proceeding is DISMISSED AS
MOOT.


           It is so ORDERED on November 19, 2014.



                                                            _________________________________
                                                            Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court


1
 This proceeding arises out of Cause No. 2011-CI-08286, styled Alice Heugel v. Jerry Alex Corona and Sonia Luna
Corona, pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.